Title: To George Washington from Colonel Joseph Ward, 6 April 1779
From: Ward, Joseph
To: Washington, George


Sir.
Middle Brook April 6th 1779.
Having the happiness once more to join the Army under your Excellency’s Command, I beg leave to represent to your Excellency the treatment I received from the Enemy, while I was in their power. Mr James Bradford, Deputy Muster Master, and myself were captivated by a party of the Enemy on the 27th of November last; they being sensible of the danger to which they would be exposed on their retreat, entered into a Treaty, To restore the whole of our proporty which they had taken, so soon as we should arrive at New York; and on our part we pledged our word of honour, That we would neither attempt to injure them on their retreat, or to make our escape. After our arrival at New York, we called on them to comply with their Treaty, which they promised to do the next day, but after repeated promises, they finally refused to fulfil their engagements; and never restored one article. The articles taken and retained, contrary to Treaty, were Two Saddle Horses with their furniture, one pair of Pistols with Holsters, a Sword and Watch; and some articles of less value.
On the 2d day of December, I wrote a state of facts respecting the Treaty, to Mr Loring, Commissary of Prisoners, (as he had previously informed me any applications to Sir Henry Clinton, would most properly be made through him,) and requested him to lay it before Sir Henry Clinton, and to favour me with his determination thereon. Not receiving any notice that my request had been complied with, I wrote to Mr Loring the 20th of December, and the 15th of January on the subject of the Treaty, and earnestly requested him to lay my letters before Sir Henry Clinton, and to favour me with his answer; but I never received a line from Mr Loring in reply to my applications. The 31st of March, the day I left New York, I saw Mr Loring, and desired him to acquaint me with Sir Henry Clinton’s determination with respect to the subject of my Letters; he replied, That he had laid my letters before the General, and Sir Henry refused to do any thing in the matter. I then informed him, I should make a representation of this injurious denial of justice, to the Commander in Chief of the American Army.
I beg leave, Sir, further to represent to your Excellency, That, after I was exchanged, Mr Winslow, Deputy to Mr Loring, came to me just as I was going on board the Flag, and forbid my putting on board one part of my baggage, which contained some articles of Cloathing I bought in New York; saying, It was contrary to orders. I observed to him, It was the first time I ever heard of any such orders, and I could not conceive it was contrary to the orders of General Clinton; but as he made an objection, I would wait on the General, or send some other person to know his orders; Mr Winslo⟨w⟩ replied, (in very indecent language,) That I should neither go, or send, to the General; he then called the Guard, and at the point of the Bayonet compelled me to go on board the Flag, and to leave my property on the wharff. In vain did I represent to Mr Winslow, the liberal indulgence allowed to the Bri[ti]sh Officers who are Prisoners with us, and the ill consequences that must follow, if such conduct as he held towards me, should be countenanced. He continued obstinate in error, and equally unfeeling to the sentiments of humanity and the dictates of honour.
I conceived Sir, it was my duty to represent these injurious proceedings, to your Excellency, not only to obtain justice for myself, but to prevent such abuses in future.
I must do Sir Henry Clinton, the justice to believe, that he is unacquainted with the illiberal conduct of Mr Winslow; as I never knew any one to receive injustice from Sir Henry, when matters had been properly represented—And this gives me reason to doubt whether my letters were duly laid before him by Mr Loring. I have the honour to be With every Sentiment of Respect Your Excellency’s most Obedient and most Humble Servant
Joseph Ward Com. Gen. of Musters.
